DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services
CMCS Informational Bulletin
DATE:

December 3, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Coverage and Service Design Opportunities for Individuals with Mental Illness and
Substance Use Disorders

The purpose of this CMCS Informational Bulletin is to provide information regarding services and
good practices for individuals with a behavioral health disorder 1. The Centers for Medicare &
Medicaid Services (CMS) is encouraged with the increased interest by states to develop effective
strategies for developing benefit designs for this population 2. Many states have included behavioral
health services for these individuals in the state plans and various Medicaid managed care waivers.
More recently, states are considering or have taken advantages of new opportunities offered through
the health Home program, Money Follows the Person program, Balancing Incentive Program and the
revised section 1915(i) Home and Community Based Services state plan option. Looking forward,
states will have more opportunities to develop good benefit design as a result of the Mental Health
Parity and Addictions Equity Act (MHPAEA) and benchmark plan for individuals in the Medicaid
expansion population. Given this interest, we are releasing a series of Informational Bulletins that
will provide additional information regarding services and supports to meet the health, behavioral
health and long term services and support needs of individuals with mental health or substance use
disorders.
Background
There are several major drivers that are influencing CMS’s decision to develop this guidance
regarding individuals with behavioral health disorders. These drivers will impact state decisions to
review and revise their benefit design.

1

•

Medicaid is the largest payer for mental health services in the United States, comprising 27
percent of all expenditures for mental health services. As a result, Medicaid coverage policy
can have a significant impact on the health of this population as well as the quality and costs
of both health and behavioral health services.

•

Individuals with mental health disorders represent comprise almost 11 percent of the
individuals enrolled in Medicaid and represent almost 30 percent of all Medicaid
expenditures. It is anticipated that 14 percent of the individuals who are uninsured and have
incomes below 133 percent of the Federal Poverty Line may have a substance use disorder 3.

For the purposes of this series a behavioral health disorder is defined by Substance Abuse and Mental Health Services Administration
(SAMHSA) as mental and substance use disorder.
2
For the purposes of this series of bulletins benefit design is defined as the amount, scope and duration of services as well as other
important characteristics of delivering a specific service(s).
3
: http://www.samhsa.gov/enrollment/states.aspx#estimates

CMCS Informational Bulletin – Page 2
•

Individuals with a behavioral health disorder utilize significant health care services. Nearly
12 million visits made to U.S. hospital emergency departments in 2007 involved individuals
with a mental disorder, substance abuse problem, or both, according to News and Numbers 4,
Agency for Healthcare Research and Quality. These visits account for one in eight of the 95
million visits to emergency departments by adults that year. Almost a quarter of hospital
admissions are associated with a mental or substance use disorder.

•

Access to Medicaid coverage can help beneficiaries get access to the care and services they
need for their substance use disorder, reduce ER visits and hospital visits and better manage
their condition. Providing effective substance abuse treatment to Medicaid recipients have
been shown to offset their medical costs by 20 percent 5.

•

Early identification and intervention of mental health and substance use disorders are critical
for children, youth and adults. Almost eight percent of youth 12-17 in the Medicaid/CHIP
program had a major depressive disorder in 2009 6. This number is significantly higher for
youth in child welfare (18.1 percent). American Indian/Alaska Native youth have almost
three times the rate of suicide than the general population.

•

Newly developed CMS policies and programs support states’ efforts to rebalance and reform
their service delivery system, especially for individuals with behavioral health issues. In
addition, new policies regarding home and community based settings will positively impact
the housing options for individuals with behavioral health conditions. These policies and
programs are in part a response to the United States Department of Justice (DOJ) efforts under
the American with Disabilities Act to ensure meaningful community integration for people
with disabilities, and state compliance with the Supreme Court decision in Olmstead vs. LC.

•

Recent legislation (the Children’s Health Insurance Reauthorization Act and section 2701 of
the Affordable Care Act) requires the Secretary to identify core quality measures to be used
for children and adults that participate in the CHIP and Medicaid program. Initial measures
include screening for depression and follow up after hospitalization for mental illness. In
addition, four key quality measurement projects are currently underway in Home and
Community Based Services (HCBS) programs. The projects test a variety of measurement
sets that address quality of life, health, satisfaction, impact of program design, and system
balancing.

Principles and Goals for Coverage of Individuals with Mental and Substance Use Disorders
There is a generally accepted set of principles regarding behavioral health that may guide the
development of new and existing services. We believe that these general principles can apply to
provision of behavioral health services and cross the lifespan of individuals who need and use these
services. At a minimum, these principles recognize that:
•

4

Identifying and treating mental illness and substance use disorders is essential to improving
overall health.

Owens P.L., Mutter R., Stocks C. Mental Health and Substance Abuse-Related Emergency Department Visits among Adults, 2007.
HCUP Statistical Brief #92. July 2010. Agency for Healthcare Research and Quality, Rockville, MD. http://www.hcupus.ahrq.gov/reports/statbriefs/sb92.pdf
5
State of Colorado, Department of Health Care Policy and Financing, Medicaid Outpatient Substance Abuse Treatment
Benefit,Performance Audit, November 2010, p.2
6
Mental Health, United States, 2010, US Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration, p.105

CMCS Informational Bulletin – Page 3
•

Services and programs should be person-centered and support health, recovery and resilience
for individuals and their families who experience mental or substance use disorders.

•

Individuals and families should have choice and control over all aspects of their life, including
their mental health and substance use disorder services.

•

Benefit designs should be cost effective and seek to reduce costs across the health care system
for unnecessary services.

•

Services should be of high quality and consistent with clinical guidelines, evidence-based
practices or consensus from the clinical and consumer communities.

•

Services should maximize community integration.

To effectively implement these principles, CMS has developed some initial goals that will direct our
internal work to support effective benefit design for individuals with behavioral health disorders.
These goals include:
•

Effective use of screening for mental and substance use disorders, including strategies to refer
and effectively treat individuals with these conditions.

•

Increased access to behavioral health services for persons with serious and/or chronic
disorders.

•

Improved integration of primary care and behavioral health, and in some instances, long term
services and support to obtain better health outcomes for individuals with mental and
substance use disorders.

•

Better availability of Evidenced Based Practices to enhance recovery and resiliency and
reduce barriers to social inclusion.

•

Strategic development, implementation and testing of new benefit design and service delivery
with models that are taken to scale.

Resources for States
CMS has identified existing and, in cooperation with our federal partners, is developing new
resources for states seeking to enhance their efforts to address the service need of individuals with
mental and substance use disorders. These resources seek to support states in their efforts to improve
benefit design, comply with MHPAEA, develop community integration strategies and coordinate
behavioral health care with primary care and other services.
Supporting an Effective Benefit Design
CMS is working closely with other federal partners including the Administration on Children, Youth
and Families (ACYF) and the Substance Abuse and Mental Health Services Administration
(SAMHSA) to identify effective practices for individuals with behavioral health conditions. Over the
past several years, these agencies have developed guidance regarding these practices. In November
of 2011, ACYF, SAMHSA and CMS disseminated a letter on the appropriate use of anti-psychotic

CMCS Informational Bulletin – Page 4
medication among children in foster care. This guidance offered expanded opportunities to States to
strengthen their systems for prescribing and monitoring psychotropic medication use among children
in foster care. This guidance can be found at http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SMD-11-23-11.pdf
These three agencies coordinated a technical expert panel on effective services and supports for
children and youth in treatment foster care settings. The recommendations from this panel will be
available in 2013.
In 2010 SAMHSA released a brief describing a “good and modern” mental health and substance
abuse system. This document sought to provide clarity to federal agencies (including CMS) that
regulate or purchase services for individuals with mental and substance use disorders and offer
guidance to agencies that are presently making decisions about expanding services to these
populations. This may be helpful in rethinking or constructing a benefit design that includes good
practices. This guidance can be found at
http://www.samhsa.gov/healthReform/docs/good_and_modern_4_18_2011_508.pdf.
Mental Health Parity and Addiction Equity Act
CMS has released guidance to States regarding the Mental Health Parity and Addiction Equity Act
(MHPAEA). This State Health Official letter can be found at
http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SHO110409.pdf.
Over the past several years the Departments of Labor, Treasury and Health and Human Services have
developed additional guidance regarding MHPAEA. While focused on commercial group plans, it
provides some useful background information and additional guidance to clarify the 2010 MHPAEA
regulations. The Department of Labor’s Website also provides up to the date information including a
series of frequently asked questions that provides additional guidance regarding parity:
http://www.dol.gov/ebsa/consumer_info_health.html.
SAMHSA’s Resource Guide: http://www.samhsa.gov/healthReform/parity also provides information
that may be helpful to understand MHPAEA.
Community Integration
CMS has taken several important steps to enhance efforts to integrate individuals with disabilities,
including individuals with a mental or substance use disorders into home and community settings. In
addition, we are working closely with DOJ, and other HHS agencies to recommend effective
strategies for addressing issues related to the Supreme Court’s Olmstead ruling. This includes
participation in SAMHSA’s Olmstead Policy meeting and offering technical assistance in
cooperation with the Department of Housing and Urban Development to states specific to community
integration. This technical assistance includes supporting states to develop strategies to assure home
and community-based services are offered in settings that comport with the characteristics described
in the 1915(i) and Community First Choice (CFC) program. A description of these characteristics
can be found on page 105 of the Notice of Proposed Rule Making for the CFC and 1915(i) program
https://s3.amazonaws.com/public-inspection.federalregister.gov/2012-10294.pdf. In addition, the
DOJ provides an overview of the Olmstead ruling and questions and answers regarding DOJ’s
integration enforcement efforts at http://www.ada.gov/olmstead/q&a_olmstead.pdf.

CMCS Informational Bulletin – Page 5
Integration of Physical and Behavioral Health
Strategies to integrate primary care and behavioral health services are paramount to improving the
lives of individuals who suffer from depression, addiction and other chronic diseases. In addition,
better coordination between hospitals, primary care and behavioral health providers can address the
increasing trend of individuals at risk of suicide. There are many resources available that can
improve the coordination between primary and behavioral health care. For instance, the Center for
Health Care Strategies is the federal contractor providing information and technical assistance to
states in their development of health homes and strategies for coordinating care for Medicare and
Medicaid beneficiaries. Additional information can be found at
http://www.integratedcareresourcecenter.com.
Applicability for CMS Programs
There are a variety of current and new coverage options that States may use to cover behavioral
health services. Traditionally States have amended their Medicaid State Plans to make changes to
their benefit design. However, over the past several years, CMS has new authorities that can also
address the physical, behavioral and long term services and supports needs for individuals living with
a mental health and/or substance use disorder. A brief description of options to cover these
individuals is presented available at http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Benefits/Mental-Health-Services-.html.
Sequencing of Subsequent Bulletins
Over the next year, CMS will distribute a series of informational bulletins that will provide further
information regarding service coverage for individuals with mental illness and/or substance use
disorder. The series will address:
•

Prevention and early intervention of mental health conditions for children, youth and adults.
This will include information regarding screens that can be used to identify the early onset of
mental illness (including conditions related to trauma and suicide) or substance use, including
strategies for enhancing states’ efforts to comply with EPSDT requirements. This bulletin
will also discuss strategies for screening, brief intervention and referral to treatment as well as
other preventive services recommended by the United States Prevention Services Task Force
regarding recommended screening to identify possible behavioral health issues.

•

Adolescents and adults who use alcohol and illicit drugs. This bulletin will provide
information on services that have been recommended by SAMHSA and other federal agencies
to address individuals who need short term treatment as well as individuals who have an
addictive disorder that need more long term services and supports.

•

Benefit design for children and adolescents with significant mental health issues, including
serious emotional disturbances. Information in this bulletin will describe effective benefit
design for individuals who have acute mental health issues including exposure to trauma. The
bulletin will also include long term services and supports that have been used in the 1915(c)
HCBS, 1915(b) waiver programs and various CMS demonstration including the Psychiatric
Residential Treatment Facilities Demonstration and Money Follows the Person. Another
bulletin will address the structure coverage and payment for the benefit category of inpatient
psychiatric hospital or facility services for individuals under age 21 to ensure that children
receiving this benefit obtain all services necessary to meet their medical, psychological,
social, behavioral and developmental needs, as identified in a plan of care.

CMCS Informational Bulletin – Page 6
•

Service coverage for adults with a significant mental health condition. This will include
individuals who have a serious and persistent mental illness, especially those individuals that
have significant health and mental health co-morbidities.

We hope this information will be helpful. CMS is available to provide technical assistance to States
regarding the Medicaid program for individuals with a behavioral health condition. Questions
regarding this guidance can be directed to John O’Brien at (410) 786-5529. We look forward to
continuing our work together.

